Citation Nr: 1739198	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  16-41 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial compensable rating for left knee degenerative joint disease from November 15, 2012, and in excess of 10 percent disabling from December 11, 2014.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1956 to April 1961.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran was assigned a noncompensable rating for a left knee disability in the September 2014 rating decision, which was later increased to 10 percent disabling in a March 2015 rating decision, and then continued in an October 2015 decision.  The Veteran submitted a timely Notice of Disagreement in September 2016.  Following a May 2017 Statement of the Case, the Veteran perfected his appeal.  The claim has not been certified to the Board.  Although not certified, because an appeal has been perfected and the RO has not indicated that it is undergoing any further development of the claims, the Board has properly taken jurisdiction of the Veteran's increased rating claim and it has been listed among the issues on appeal on the title page.  See 38 C.F.R. § 19.35 (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  There is at least an approximate balance of positive and negative evidence as to whether the Veteran has a bilateral hearing loss disability as a result of active service.

2.  There is at least an approximate balance of positive and negative evidence as to whether the Veteran has tinnitus as a result of active service.

3.  For the entire appeal period, the Veteran's left knee flexion has been limited at most to 120 degrees and extension to 0 degrees throughout the entire appeal period, but has shown symptoms most nearly approximating functional loss due to painful motion and x-ray examinations have shown evidence of degenerative arthritis.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016); VA Training Letter 10-02.

3.  For the entire period on appeal, the criteria for a 10 percent rating, but no higher, for left knee degenerative joint disease have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, DC 5003, 5256, 5257, 5258, 5259, 5260, 5261 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

I.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

"To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury; (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Depending on the evidence and the contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  38 C.F.R. § 3.303.

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

In Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  By internal agency materials, the VA Secretary has made clear that sensorineural hearing loss is considered subject to 38 C.F.R. § 3.309(a) as an "[o]rganic disease[] of the nervous system."  Appendix at 10 (VA Training Letter 10-02).  Fountain v. McDonald, 27 Vet. App. 258 (2015), added tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  Because hearing loss and tinnitus has been found to be chronic diseases, the Board finds that the theory of continuity of symptomatology in service connection claims is applicable to this claim.

Regarding service connection claims for hearing loss, the Board notes that this particular disability is defined by regulation.  Specifically, under the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, the Board observes that precedential case law provides that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. at 159.  Moreover, to establish service connection for sensorineural hearing loss, the Veteran is not obligated to show that his hearing loss was present during active service.  However, if there is insufficient evidence to establish that a claimed chronic disability was present during service or during the one year presumptive period thereafter, the evidence must establish a nexus between his current disability and his in-service exposure to loud noise.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

As a preliminary matter, the Board finds that entitlement to presumptive service connection for bilateral sensorineural hearing loss and tinnitus as chronic conditions under 38 C.F.R. § 3.309(a) is not shown by the evidence of record.  There is no evidence suggesting that the Veteran experienced hearing loss or tinnitus to a compensable degree during the first year after discharge from service.  The record does not reflect, nor does the Veteran otherwise contend, that he has been treated for hearing loss or tinnitus until approximately 30 years after service.  Because there is no evidence demonstrating that a compensable degree of hearing loss or tinnitus had manifested within one year of separation from service, the presumption of service connection for sensorineural hearing loss and tinnitus under 38 C.F.R. § 3.309(a) does not apply.

Turning to direct service connection, the Veteran's military occupational specialty was light weapons infantry/light vehicle driver.  He has reported exposure to loud noises while serving on active duty, including while conducting regular trainings on rifle ranges, machine gun ranges, and hand grenade ranges without hearing protection.  See, e.g., April 2015 and August 2016 Veteran Statements.

The Veteran's January 1956 entrance examination report indicated that an audiological examination was not conducted upon entry into the service, only a whisper hearing examination was done.  The results were normal.  At a periodic examination in March 1960, another whisper hearing examination was conducted with identical results.  The Veteran's April 1961 separation examination report indicated no hearing loss upon audiological evaluation. 

The June 2014 VA examiner concluded that there was no basis to conclude that any hearing loss was causally related to military service.  She cited the Institute of Medicine (2006) which reported that based on current understanding of auditory physiology, hearing loss from noise injuries occurs immediately following exposure, and that there was no scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after such noise exposure.  Therefore, she concluded that there was no scientific basis on which to conclude that the Veteran's current hearing loss was caused by or the result of military service, to include military noise exposure.  She further concluded that there is no evidence in the record that the claimed tinnitus was casually related to in-service noise injury or exposure, and as such, it is less than likely that it is related to military service.

A VA treatment record from September 2015 indicated that another audiogram was conducted with similar results.  The Veteran reported to clinicians that he had a gradual decrease in hearing acuity over the previous five to six years and had long-term bilateral ringing tinnitus.  

The clinical results of the audiological examinations demonstrate that the Veteran has bilateral hearing loss for VA purposes.  38 C.F.R. § 3.385.  The evidence also demonstrates a present disability of tinnitus; thus, the first requirement for the establishment of service connection is established for both claims.  See Shedden v. Principi, 381 F.3d at 1166-67 (Fed. Cir. 2004).

The Veteran has described the noise exposure he experienced in service.  The Board finds no reason to question his account of exposure from noise on firing ranges and hand grenade ranges and the lack of hearing protection available.  Thus, exposure to acoustic trauma is conceded.  

Evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. at 159. 

Although there is no positive opinion of record, the Veteran has conceded noise exposure, a currently diagnosed bilateral hearing loss disability for VA benefit purposes, no civilian noise exposure, and there is competent and credible testimony indicating ongoing hearing problems since service.  As such, all reasonable doubt is resolved in the Veteran's favor, and service connection for bilateral hearing loss is granted.  See 38 U.S.C.A. § 5107  (b); 38 C.F.R. § 3.102 .

As regards the claim for tinnitus, a lay person is competent to describe his symptoms of ringing in the ears throughout the years.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  Further, the Board finds that the Veteran's account of ringing in his ears from service to the present to be credible.

The VA opinion found that the Veteran's tinnitus could not be related to service given the report of symptoms well after discharge, without reference to VA policy.  VA Training Letter 10-02 states that "The onset may be gradual or sudden, and individuals are often unable to identify when tinnitus began.  Tinnitus can be triggered months or years after an underlying cause (such as hearing loss) occurs.  Therefore, delayed-onset tinnitus must be considered."  Because the VA examiner did not consider such, it is less probative evidence.  Additionally, as noted in the representative's statement, the evaluation of tinnitus has only recently been done by the military.  The Veteran's STRs do not indicate any testing for tinnitus.  Therefore, any post-service medical opinion only has a lack of medical information in service upon which to base a nexus opinion.  As such, the most probative evidence of record regarding a connection to military service must be the lay statements of the Veteran, who has contended that he experienced ringing in the ears post-service as a young man up until the present, but only relatively recently sought diagnosis and treatment.  

Resolving all doubt in favor of the Veteran, service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

II.  Increased Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  This assists in determining, among other things, entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where the schedular criteria does not provide for a noncompensable rating, such a rating is assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2016).  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2016).  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

In determining if a higher rating is warranted based on greater limitation of motion due to pain on use, including use during flare-ups, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2012).  Similarly, painful motion alone does not constitute limited motion for rating under diagnostic codes pertaining to limitation of motion.  Id.  Pain may result in functional loss, however, if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in 38 C.F.R. §§ 4.40 and 4.45.  Id. 

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

If the evidence for and against a claim is in equipoise, the claim will be granted.  38 C.F.R. § 4.3.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 56.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

38 CFR §4.59 allows consideration of functional loss due to painful motion to be rated to at least the minimum compensable rating for a particular joint.  

Degenerative arthritis is rated under Diagnostic Code 5003.  DC 5003 provides that degenerative arthritis that is established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, a 10 percent rating is assigned with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, and a 20 percent rating is assigned with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003. 

Note (1) provides that the 20 percent and 10 percent ratings based on x-ray findings will not be combined with ratings based on limitation of motion.  Id.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, DC 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id. 

Under DC 5257, slight recurrent subluxation or lateral instability will be rated as 10 percent disabling, moderate recurrent subluxation or lateral instability will be rated as 20 percent disabling, and severe recurrent subluxation or lateral instability warrants a 30 percent rating.  38 C.F.R. § 4.71a, DC 5257.

Under DC 5258, a claimant is entitled to a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, DC 5258.

Under DC 5259, a 10 percent evaluation is assigned for symptomatic removal of semilunar cartilage.  38 C.F.R. § 4.71a, DC 5259.

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees is rated noncompensably (0 percent) disabling; flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a, DC 5261.  

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees is rated noncompensably (0 percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a , DC 5261.

See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint). 

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.

The Veteran has undergone three VA examinations to evaluate the nature and severity of his left knee disability.  In June 2014, x-ray examination revealed a tiny degenerative spur at the superior patella and a slight old healed fracture deformity at the proximal fibular metaphysis.  A February 2015 x-ray examination revealed identical results.  Range-of-motion testing results were normal, with flexion ending at 120 degrees and no limitation of extension.  Pain on movement and excess fatigability were demonstrated.  An April 2017 x-ray examination revealed limited degenerative changes and a possible small joint effusion.  Range-of-motion testing was normal, with flexion ending at 140 degrees and no limitation of extension.  No pain, ankylosis, subluxation, lateral instability, recurrent effusion, or functional loss was noted upon examination.  The Veteran reported pain while driving and an inability to hold a clutch or break on his truck for long periods of time.

The Veteran's left knee 10 percent disability rating is based primarily upon demonstrated painful motion of the knee and x-ray evidence of degenerative changes.  The Veteran's flexion has been limited at most to 120 degrees and extension to 0 degrees throughout the appeal period, warranting a noncompensable rating under DC 5260 and 5261.  However, the record indicates functional loss due to painful motion and x-ray examination shows evidence of degenerative arthritis.  Accordingly, a 10 percent disability rating, but no higher, is appropriate under DC 5003 for the entire timeframe on appeal.  

Additional or alternative ratings have been considered, as well.  The Veteran was not shown to have recurrent subluxation or lateral instability, dislocated cartilage or removal of semilunar cartilage.  VA examination results and the Veteran's medical treatment records do not indicate that a higher evaluation is warranted.

The Board finds that the VA examination reports of record are adequate to decide the issues adjudicated herein.  See 38 C.F.R. § 3.159(c).  The VA examinations pertaining to the left knee condition tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and with the range-of-motion of the right knee.  See 38 C.F.R. § 4.59, Correia v. McDonald, 28 Vet. App. 158 (2016).  With regard to the DeLuca factors, the Board observes that VA examiners noted the Veteran's complaints such as pain, and the Board has taken those complaints into consideration in its analysis.  See DeLuca, supra.  

Accordingly, the Board finds that the preponderance of the evidence supports a 10 percent rating, but no higher, for his left knee disability for the entire appeal period.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 57.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

For the entire appeal period, a 10 percent rating, but no higher, is warranted for degenerative joint disease of the left knee.  




____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


